 



EXHIBIT 10.30
AMENDMENT TWO TO THE
GENUINE PARTS COMPANY
SUPPLEMENTAL RETIREMENT PLAN
     THIS AMENDMENT to The Genuine Parts Company Supplemental Retirement Plan
(the “Plan”) is adopted by Genuine Parts Company (the “Company”), effective as
of the date set forth herein.
W I T N E S S E T H:
     WHEREAS, the Company maintains the Plan, and such Plan is currently in
effect; and
     WHEREAS, the Company desires to amend the Plan.
     NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as follows:
1.
     Effective April 1, 2005, Section 4.01(a)(2) is hereby revised to read as
follows:

     (2)   If a Participant (married or unmarried at the time of his death) dies
before Supplemental Retirement Income commences hereunder and while he remains
employed by the Employer, then the Participant’s Beneficiary shall be entitled
to receive a survivor benefit which is the Actuarial Equivalent of the
Participant’s Supplemental Retirement Income accrued to the date of his death
under Section 3.01. See Section 4.03 for provisions identifying the
Participant’s Beneficiary.

2.
     Effective April 1, 2005, Section 4.01(b)(2) is hereby revised to read as
follows:

     (2)   If a Participant (married or unmarried at the time of his death) dies
before Supplemental Retirement Income commences hereunder and while he remains
employed by the Employer, then the Committee may, in its sole discretion,
determine that a Participant’s Beneficiary shall be entitled to receive a
survivor benefit which is the Actuarial Equivalent of the Participant’s
Supplemental Retirement Income accrued to the date of his death under
Section 3.01. See Section 4.03 for provisions identifying the Participant’s
Beneficiary

 



--------------------------------------------------------------------------------



 



3.
     Effective April 1, 2005, a new Section 4.03 is hereby added to the Plan as
follows:

  4.03   Beneficiary Designation.         The following shall apply to the
designation of a Beneficiary:

  (a)   A Participant’s Beneficiary shall be the individual designated by the
Participant on a form provided by the Committee. If no Beneficiary is
designated, the Participant’s Beneficiary shall be deemed to be the
Participant’s Spouse, or if no Spouse, the Participant’s descendants (per
stirpes), or if no descendants, the Participant’s estate. For the purposes of
the foregoing sentence, the term “descendants” shall include any persons adopted
by a Participant or by any of his descendants.

  (b)   Prior to the commencement of payments under this Plan, a Participant may
change his or her Beneficiary designation at any time without spousal consent.
After payments commence, however, the Participant cannot change his or her
Beneficiary designation.

* * * * * * * * *
     Except as amended herein, the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, Genuine Parts Company, acting through the Pension and
Benefits Committee has caused this Amendment to the Plan to be executed on the
date shown below but effective as of the date indicated above.

                  PENSION AND BENEFITS COMMITTEE    
 
           
 
  By:        
 
     
 
            Frank Howard, acting on behalf of the Committee
 
           
 
  Date:        
 
     
 
   

 